 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   JOSE ACOSTA,                                        Case No. 1:19-cv-00304-DAD-SAB

11                   Plaintiff,                          ORDER REQUIRING PARTIES TO FILE
                                                         DISPOSITIONAL DOCUMENTS
12           v.

13   VREZH KUTNERIAN, et al.,                            (ECF No. 13)

14                   Defendants.                         DEADLINE: JULY 31, 2019

15

16          On June 5, 2019, a notice of settlement was filed informing the Court that the parties

17 have reached settlement resolving this action.

18          Accordingly, it is HEREBY ORDERED that:

19          1.      All pending matters and dates are VACATED; and

20          2.      The parties shall file dispositional documents on or before July 31, 2019.

21
     IT IS SO ORDERED.
22

23 Dated:        June 6, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     1
